
	

113 HR 4463 IH: Tax Refund Protection Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4463
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Ms. Bonamici introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to regulate tax return preparers and refund
			 anticipation payment arrangements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Tax Refund Protection Act of 2014.
		2.Regulation of refund anticipation payment instruments and tax return preparers
			(a)In generalSubtitle B of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended by
			 adding at the end the following new section:
				
					1029B.Regulation of refund anticipation payment arrangements and tax return preparers
						(a)In generalThe Bureau shall—
							(1)regulate refund anticipation payment arrangements;
							(2)establish a program to license or certify tax return preparers subject to this section;
							(3)regulate such tax return preparers; and
							(4)before licensing or certifying a person as a tax return preparer subject to this section, require
			 that the person demonstrate—
								(A)good character;
								(B)good reputation;
								(C)necessary qualifications to enable the person to provide to persons valuable service as a tax
			 return preparer; and
								(D)competency to perform the functions of a tax return preparer.
								(b)Authority To impose a feeThe Bureau shall require tax return preparers subject to this section to pay a reasonable fee for
			 licensing or certification under this section.
						(c)Disclosure requirementsThe Bureau shall, by rule, require tax return preparers subject to this section to provide a
			 disclosure statement to a consumer that shall contain statements—
							(1)identifying the amount of fees such tax return preparer charges for preparing a Federal income tax
			 return, filing a Federal income tax return, or executing a refund
			 anticipation payment arrangement;
							(2)identifying the average amount of time in which an individual who files a Federal income tax return
			 electronically can expect to receive a refund by mail, according to
			 information provided by the Internal Revenue Service;
							(3)describing, in the case of a refund anticipation payment arrangement involving a depository account
			 not controlled by the consumer, the difference in days between the average
			 amount of time by which a consumer receives the tax refund (in whole or in
			 part) from a refund anticipation payment arrangement and the average
			 amount of time by which a consumer who files a Federal income tax return
			 electronically receives the tax refund deposited directly to that
			 consumer’s deposit account by the taxing authority;
							(4)that a refund anticipation payment arrangement is not necessary to receive a tax refund; and
							(5)that, if a consumer does not receive a tax refund or the amount of the tax refund is less than the
			 amount anticipated under the refund anticipation payment arrangement, the
			 consumer may be responsible for paying any fees and interest associated
			 with a refund anticipation payment arrangement.
							(d)Requirements under TILAThe Bureau shall issue regulations that, to the extent practicable, require tax return preparers
			 that enter into a refund anticipation payment arrangement to comply with
			 section 128 of the Truth in Lending Act (15 U.S.C. 1638) to the same
			 extent as a creditor making a consumer credit transaction other than under
			 an open end credit plan.
						(e)Disciplinary proceduresAfter notice and opportunity for a hearing, the Bureau may take any enforcement action against a
			 tax return preparer subject to this section who—
							(1)is incompetent;
							(2)is disreputable;
							(3)violates regulations prescribed under this section; or
							(4)with intent to defraud, willfully and knowingly misleads or threatens a consumer.
							(f)DefinitionsFor purposes of this section, the following definitions shall apply:
							(1)Tax return preparerThe term tax return preparer subject to this section means a tax return preparer (as defined in section 7701(a)(36) of the Internal Revenue Code of
			 1986) who is not subject to regulation under section 330 of title 31,
			 United States Code.
							(2)Refund anticipation payment arrangementThe term refund anticipation payment arrangement means an arrangement under which, in exchange for Federal income tax preparation services, a
			 consumer agrees to pay a fee or interest upon receipt of the consumer’s
			 tax refund to a tax return preparer, lender, or other affiliated lender
			 by—
								(A)requesting the Federal Government to deposit such tax refund, in whole or in part, directly into a
			 depository account designated by either the consumer or the tax return
			 preparer, lender, or other affiliated lender; or
								(B)directly paying the fee or interest to the tax return preparer, lender, or other affiliated lender.
								.
			(b)Clerical amendmentThe table of contents of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5301 et seq.) is amended by inserting after the item related to section
			 1029A the following new item:
				
					
						Sec. 1029B. Regulation of refund anticipation payment arrangements and tax return preparers..
			(c)Exclusion for certain tax preparers
				(1)In generalSection 1027(d)(1) of such Act is amended by striking subparagraph (B).
				(2)Conforming amendmentsSection 1027(d) of such Act is further amended—
					(A)in paragraph (1)—
						(i)in the heading, by striking and tax preparers;
						(ii)by striking subparagraph (B);
						(iii)by striking authority over and all that follows through any person and inserting authority over any person;
						(iv)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and by moving
			 such subparagraphs 2 ems to the left;
						(v)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and by moving such
			 clauses 2 ems to the left;
						(vi)in subparagraph (A) (as redesignated), by inserting (except as related to tax return preparers pursuant to section 1029B) after tax; and
						(vii)in clause (ii) (as redesignated), by striking ; or and inserting a period; and
						(B)in paragraph (2)—
						(i)in subparagraph (A)—
							(I)by striking paragraph (1)(A) or (1)(B) and inserting such paragraph; and
							(II)by striking paragraph (1)(A) each place it appears and inserting paragraph (1);
							(ii)in subparagraph (C)—
							(I)by striking For purposes of subparagraphs (A) and (B), a person described in paragraph (1)(A) and inserting A person described in paragraph (1); and
							(II)by striking clause (i) or (ii) of paragraph (1)(A) and inserting subparagraph (A) or (B) of paragraph (1); and
							(iii)in subparagraph (D), by striking described in paragraph (1)(A) or (1)(B).
						3.Split refunds may include tax return preparer
			(a)In generalSection 6402 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(m)Split refundsAn income tax refund requested on a return of Federal income tax prepared by an income tax preparer
			 may be split between the preparer and the taxpayer in accordance with the
			 split requested by the taxpayer on the return. A split of an individual
			 income tax return under this subsection shall not be treated as
			 disreputable conduct merely because the taxpayer requested such split..
			(b)Effective dateThe amendment made by subsection (a) shall apply with respect to returns for taxable years ending
			 after the date of the enactment of this Act.
			
